DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Claim Rejections - 35 U.S.C. § 102
Applicant’s arguments, see page 7, filed 01 February 2021, with respect to the rejection(s) of claim(s) 1-4, 6-7, 10-12, 14-15, 17-18, and 20 under 35 U.S.C.102(a)(1) as being anticipated by Malcolm US 20050081295, hereinafter "Malcolm" have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made over Malcom in view of Uetake et al US 4916767, hereinafter Uetake.
Claim Rejections - 35 U.S.C. § 103
Applicant’s arguments, see page 10, filed 01 February 2021, with respect to the rejection(s) of claim(s) 5, 8-9, 13, 16, and 19 under 35 U.S.C.103 as being unpatentable over Malcolm in view of Hall-Vandis US 5,423,093 have been fully considered. However, upon further consideration, a new ground(s) of rejection is made over Malcom in view of Uetake.
Regarding Malcom, Applicant argues that the rejection in the Office Action mailed 05 October 2020 is directed towards the surgical plate extension table (Remarks page 7-8). However, Applicant admits that Malcom teaches a surgical rail (Remarks page 8), and Malcom is now being used to teach the patient support surface and surgical rail. Uetake teaches a cushion “having an inner surface proximal to and contacting the outer surface of the rail and an outer surface located distally from the outer surface of the rail” (at least Fig. 5 element 4) and “wherein the cushion includes a rail opening on a side of the cushion opposite the attendant support surface, and wherein the rail includes an anchoring leg coupling the rail to the base, the rail opening of the cushion being openable to receive at least a portion 
Applicant’s argument that “Malcolm and Hall- Vandis are clearly non-analogous art. One attempting to address the problem addressed by the present technology would not look to swimming pool covers when attempting to modify Malcolm” has been considered but is unpersuasive. Regarding Malcolm, see above. In response to applicant's argument that Hall-Vandis is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Hall-Vandis is directed towards cushions in use with overhanging edges (at least Hall-Vandis [Abstract] “A protective inflatable edge guard”.), which is a 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-12, 14-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Malcolm US 20050081295 A1, hereinafter Malcolm, in view of Uetake et al US 4916767, hereinafter Uetake.
Re Claim 1, Malcolm teaches:
An operating table assembly (at least [Title] “Surgical table width extension and angularly orientable attachment”.), comprising: 
a base (at least Fig. 1 and [0017] “a surgical table”.); a patient support surface carried by the base, the patient support surface configured to receive and support a patient thereon (at least Fig. 1 element 2 and [0017] “an upper surface 2”.);
a rail carried by the base, the rail extending along a lateral side of the operating table, the rail being disposed vertically lower than the patient support surface (at least Fig. 1 element 3, which is vertically lower than patient surface 2, and [0017] “a laterally mounted table side rail 3”.); and 
a cushion, coupled to the rail (at least Figs. 2-3 and [0021] “resilient bumpers 26, 27” and [0022] “The bumper is preferably made from a resilient, durable elastomeric material such as plastic or rubber”. At least Fig. 4 element 80 and [0029] “a durable, resilient elastomeric material such as plastic or rubber”.) and presenting an inner surface, proximal to the base and an outer surface, distal from the base (at least Fig. 4 element 3); 
Malcolm does not explicitly teach:
and a cushion, coupled to the rail, the cushion having an inner surface proximal to and contacting the outer surface of the rail and an outer surface located distally from the outer surface of the rail, the outer surface of the cushion presenting an attendant support surface oriented at least partially laterally outward from the rail, the attendant support surface operable to provide support to an attendant positioned adjacent to and leaning against the operating table.
However, Uetake teaches:
and a cushion, coupled to the rail (at least Figs. 4-6 element 4 and [Col. 2 lines 25-45] “a cover 4 made of resilient material such as rubber”.), the cushion having an inner surface proximal to and contacting the outer surface of the rail and an outer surface located distally from the outer surface of the rail (at least Fig. 5 element 4 and [Col. 3 lines 10-20] “the flange 3 fixed to a periphery of a bed body 1 by bolts 8 has curved recesses into which curved side edges of the cover 4 are resiliently clamped […] firmly clamped between the flange 3 and the cover 4 along the curved or nonlinear boundary surfaces thereof”.), 
the outer surface of the cushion presenting an attendant support surface oriented at least partially laterally outward from the rail (at least Fig. 5), the attendant support surface operable to provide support to an attendant positioned adjacent to and leaning against the operating table (It is noted that “operable” is a functional limitation and Uetake is functionally capable of being operable to provide support because it goes around the edge of a bed, see Figs. 1-3 element 4.).

Re Claim 2, the combination of Malcolm and Uetake teaches:
	The assembly of claim 1 (detailed with respect to claim 1). 
Uetake further teaches:
wherein the cushion is coupled directly to the rail such that an interface between the cushion and the rail is devoid of any additional support structure (at least Fig. 5 element 4 and [Col. 3 lines 10-20] “the flange 3 fixed to a periphery of a bed body 1 by bolts 8 has curved recesses into which curved side edges of the cover 4 are resiliently clamped […] firmly clamped between the flange 3 and the cover 4 along the curved or nonlinear boundary surfaces thereof”.).
Re Claim 3, the combination of Malcolm and Uetake teaches:
The assembly of claim 1 (detailed with respect to claim 1). 
Malcolm further teaches:
wherein the patient support surface defines a lower vertical boundary of a sterile field, and wherein the rail and the cushion are vertically removed from the sterile field (at least Fig. 1 and [0017] “a surgical table 1 having an upper surface 2 and a laterally mounted table side rail 3 mounted upon a number of stand-offs 4 thereby forming a gap 5 between the table edge 6 and the table side rail 3”. It is noted that the rail is lower than the patient support surface 2.).
Re Claim 4, the combination of Malcolm and Uetake teaches:
The assembly of claim 1 (detailed with respect to claim 1). 
Uetake further teaches:
wherein the cushion presents an at least partially arcuate attendant support surface (It is noted that “arcuate” is well known in the art to mean curved. At least Figs. 4-6 element 4 is at least partially curved.).
Re Claim 6, the combination of Malcolm and Uetake teaches:
The assembly of claim 1 (detailed with respect to claim 1). 
Uetake further teaches:
wherein the cushion is slidably positionable along the rail (at least Figs. 4-6 element 4.).
Re Claim 7, the combination of Malcolm and Uetake teaches:
The assembly of claim 1 (detailed with respect to claim 1). 
Uetake further teaches:
wherein the cushion is removably attachable to the rail (at least Figs. 4-6 and [Col. 3 lines 1-10] “the cover 4 is removed from the flange 3”.).
Re Claim 8, the combination of Malcolm and Uetake teaches:
The assembly of claim 1 (detailed with respect to claim 1). 
Uetake further teaches:
wherein the cushion is at least partially deformable to provide a form fit over the rail (at least Figs. 4b-5.).
Re Claim 9, the combination of Malcolm and Uetake teaches:
The assembly of claim 8 (detailed with respect to claim 8). 
Malcom teaches:
and wherein the rail includes an anchoring leg coupling the rail to the base (at least Fig. 1 element 4 and [0017] “a surgical table 1 having an upper surface 2 and a laterally mounted table side rail .
Malcolm does not explicitly teach:
wherein the cushion includes a rail opening on a side of the cushion opposite the attendant support surface,
the rail opening of the cushion being openable to receive at least a portion of the rail within the cushion, with the rail opening of the cushion positioned at least partially around the anchoring leg.
However, Uetake teaches:
wherein the cushion includes a rail opening on a side of the cushion opposite the attendant support surface (at least Figs. 4-6 element 4),
the rail opening of the cushion being openable to receive at least a portion of the rail within the cushion, with the rail opening of the cushion positioned at least partially around the anchoring leg (at least Fig. 5 and [Col. 3 lines 10-20] “the flange 3 fixed to a periphery of a bed body 1 by bolts 8 has curved recesses into which curved side edges of the cover 4 are resiliently clamped […] firmly clamped between the flange 3 and the cover 4 along the curved or nonlinear boundary surfaces thereof”. In other words, the flange 3 is vertically extended by bolt 8 and the inner surface of the cover 4 extends around and receives the flange 3. The flange 3 includes an anchoring leg because it has recesses cut on the side proximal to the bed to make room for the edges of the cover 4 to extend around. See Fig. 4a, which shows the angled cuts on the bottom.).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the operating table rail taught by Malcolm with the cushion taught by Uetake because both are directed to the same field of endeavor of patient support rails and doing so involves the use of a known technique (placing a cover over an exposed rail as taught by Uetake) with a known device (operating table rail taught by Malcolm) with predictable results. 
Re Claim 10, Malcolm teaches:
A method of providing an attendant support on an operating table (at least [Title] Surgical table width extension and angularly orientable attachment”.), the operating table including a base, and a patient support surface and a rail carried by the base, the rail extending along a lateral side of the operating table (at least Fig. 1 and [0017] “a surgical table 1 having an upper surface 2 and a laterally mounted table side rail 3 mounted upon a number of stand-offs 4 thereby forming a gap 5 between the table edge 6 and the table side rail 3”. It is noted that the rail is lower than the patient support surface 2.), the method comprising: 
Malcolm does not explicitly teach:
obtaining a cushion having an inner surface and an outer surface, the outer surface presenting an attendant support surface; coupling the cushion to the a-rail of the operating table such that an inner surface of the cushion is proximal to and contacts an outer surface of the rail and the attendant support surface of the cushion is distal to the outer surface of the rail and is oriented at least partially laterally outward from the rail, the attendant support surface being operable to provide support to an attendant positioned adjacent to and leaning against the operating table.
However, Uetake teaches:
obtaining a cushion having an inner surface and an outer surface, the outer surface presenting an attendant support surface; coupling the cushion to the a-rail of the operating table such that an inner surface of the cushion is proximal to and contacts an outer surface of the rail and the attendant support surface of the cushion is distal to the outer surface of the rail and is oriented at least partially laterally outward from the rail (at least Figs. 4-6 element 4 and [Col. 2 lines 25-45] “a cover 4 made of resilient material such as rubber”.), the attendant support surface being operable to provide support to an attendant positioned adjacent to and leaning against the operating table (It is noted that “operable” is a functional limitation and Uetake is functionally capable of being operable to provide support because it goes around the edge of a bed, see Figs. 1-3 element 4.).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the operating table rail taught by Malcolm with the cushion taught by Uetake because both are directed to the same field of endeavor of patient support rails and doing so involves the use of a known technique (placing a cover over an exposed rail as taught by Uetake) with a known device (operating table rail taught by Malcolm) with predictable results. A person having ordinary skill would have been motivated to do so because it is a “resilient material such as rubber” (Uetake [Col. 2 lines 25-45]) and protects against hitting jagged edges.
Re Claim 11, the combination of Malcolm and Uetake teaches:
The method of claim 10 (detailed with respect to claim 10).
Uetake further teaches:
wherein coupling the cushion to the rail comprises attaching the cushion directly to the rail such that an interface between the cushion and the rail is devoid of any additional support structure (at least Fig. 5 element 4 and [Col. 3 lines 10-20] “the flange 3 fixed to a periphery of a bed body 1 by bolts 8 has curved recesses into which curved side edges of the cover 4 are resiliently clamped […] firmly clamped between the flange 3 and the cover 4 along the curved or nonlinear boundary surfaces thereof”.).
Re Claim 12, the combination of Malcolm and Uetake teaches:
The method of claim 10 (detailed with respect to claim 10). 
Malcolm further teaches:
wherein the patient support surface defines a lower vertical boundary of a sterile field, and wherein coupling the cushion to the rail includes coupling the cushion vertically removed from the sterile field (at least Fig. 1 and [0017] “a surgical table 1 having an upper surface 2 and a laterally mounted .
Re Claim 14, the combination of Malcolm and Uetake teaches:
The method of claim 10 (detailed with respect to claim 10). 
Uetake further teaches:
further comprising slidably positioning the cushion along the rail (at least Figs. 4-6 element 4.).
Re Claim 15, the combination of Malcolm and Uetake teaches:
The method of claim 10 (detailed with respect to claim 10). 
Uetake further teaches:
wherein attaching the cushion to the rail further comprises removably attaching the cushion to the rail (at least Figs. 4-6 and [Col. 3 lines 1-10] “the cover 4 is removed from the flange 3”.).
Re Claim 16, the combination of Malcolm and Uetake teaches:
The method of claim 10 (detailed with respect to claim 10). 
Malcolm teaches:
and wherein the rail is attached to the base with at least one anchoring leg (at least Fig. 1 element 4 and [0017] “a surgical table 1 having an upper surface 2 and a laterally mounted table side rail 3 mounted upon a number of stand-offs 4 thereby forming a gap 5 between the table edge 6 and the table side rail 3”.).
Malcolm does not explicitly teach:
wherein the cushion includes a rail opening on a side of the cushion opposite the attendant support surface of the outer surface of the cushion,
and wherein coupling the cushion to the rail includes elastically deforming walls of the rail opening and installing the cushion about the rail and at least partially about the at least one anchoring leg.
However, Uetake teaches:
wherein the cushion includes a rail opening on a side of the cushion opposite the attendant support surface of the outer surface of the cushion (at least Fig. 5 element 4),
and wherein coupling the cushion to the rail includes elastically deforming walls of the rail opening and installing the cushion about the rail and at least partially about the at least one anchoring leg (at least Fig. 5 and [Col. 3 lines 10-20] “the flange 3 fixed to a periphery of a bed body 1 by bolts 8 has curved recesses into which curved side edges of the cover 4 are resiliently clamped […] firmly clamped between the flange 3 and the cover 4 along the curved or nonlinear boundary surfaces thereof”. In other words, the flange 3 is vertically extended by bolt 8 and the inner surface of the cover 4 extends around and receives the flange 3. The flange 3 includes an anchoring leg because it has recesses cut on the side proximal to the bed to make room for the edges of the cover 4 to extend around. See Fig. 4a, which shows the angled cuts on the bottom.).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the operating table rail taught by Malcolm with the cushion taught by Uetake because both are directed to the same field of endeavor of patient support rails and doing so involves the use of a known technique (placing a cover over an exposed rail as taught by Uetake) with a known device (operating table rail taught by Malcolm) with predictable results. A person having ordinary skill would have been motivated to do so because it is a “resilient material such as rubber” (Uetake [Col. 2 lines 25-45]) and protects against hitting jagged edges.


Re Claim 17, Malcolm teaches:
A kit (at least [Title] Surgical table width extension and angularly orientable attachment”.), comprising: 
a cushion, coupleable to a rail of an operating table (at least Figs. 2-3 and [0021] “resilient bumpers 26, 27” and [0022] “The bumper is preferably made from a resilient, durable elastomeric material such as plastic or rubber”. At least Fig. 4 element 80 and [0029] “a durable, resilient elastomeric material such as plastic or rubber”.), 
instructions for attaching the cushion to the rail (It is noted that “instructions” are directed towards printed matter with no functional or structural relation to the associated physical substrate and is therefore given no patentable weight (See MPEP 2111.05 “[O]nce it is determined that the limitation is directed to printed matter, [the examiner] must then determine if the matter is functionally or structurally related to the associated physical substrate, and only if the answer is ‘no’ is the printed matter owed no patentable weight”.)).
Malcolm does not explicitly teach:
the cushion presenting an attendant support surface orientable at least partially laterally outward from the rail when the cushion is coupled to the rail, the attendant support surface operable to provide support to an attendant positioned adjacent to and leaning against the operating table, the cushion including a rail opening on a side of the cushion opposite the attendant support surface, the rail opening of the cushion being openable to receive at least a portion of the rail within the cushion;
such that the attendant support surface is oriented laterally away from the operating table to allow the attendant to lean against the operating table when positioned laterally adjacent to the operating table.
However, Uetake teaches:
the cushion presenting an attendant support surface orientable at least partially laterally outward from the rail when the cushion is coupled to the rail (at least Figs. 4-6 element 4 and [Col. 2 lines , the attendant support surface operable to provide support to an attendant positioned adjacent to and leaning against the operating table (It is noted that “operable” is a functional limitation and Uetake is functionally capable of being operable to provide support because it goes around the edge of a bed, see Figs. 1-3 element 4.), the cushion including a rail opening on a side of the cushion opposite the attendant support surface, the rail opening of the cushion being openable to receive at least a portion of the rail within the cushion (at least Fig. 5 and [Col. 3 lines 10-20] “the flange 3 fixed to a periphery of a bed body 1 by bolts 8 has curved recesses into which curved side edges of the cover 4 are resiliently clamped […] firmly clamped between the flange 3 and the cover 4 along the curved or nonlinear boundary surfaces thereof”. In other words, the flange 3 is vertically extended by bolt 8 and the inner surface of the cover 4 extends around and receives the flange 3. The flange 3 includes an anchoring leg because it has recesses cut on the side proximal to the bed to make room for the edges of the cover 4 to extend around. See Fig. 4a, which shows the angled cuts on the bottom.);
such that the attendant support surface is oriented laterally away from the operating table to allow the attendant to lean against the operating table when positioned laterally adjacent to the operating table (at least Figs. 4-6 element 4. It is noted that the cushion 4 is placed perpendicular to the rail. Therefore, when it is mounted on a horizontal rail, it will be facing laterally.).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the operating table rail taught by Malcolm with the cushion taught by Uetake because both are directed to the same field of endeavor of patient support rails and doing so involves the use of a known technique (placing a cover over an exposed rail as taught by Uetake) with a known device (operating table rail taught by Malcolm) with predictable results. A person having ordinary skill would have been motivated to do so because it is a “resilient material such as rubber” (Uetake [Col. 2 lines 25-45]) and protects against hitting jagged edges.
Re Claim 18, the combination of Malcolm and Uetake teaches:
The kit of claim 17 and the instructions (detailed with respect to claim 17), 
Malcolm further teaches:
wherein the operating table includes a patient support surface that defines a lower vertical boundary of a sterile field, and wherein the instructions include further instructions to attach the cushion to the rail in a location vertically removed from the sterile field (at least Fig. 1 and [0017] “a surgical table 1 having an upper surface 2 and a laterally mounted table side rail 3 mounted upon a number of stand-offs 4 thereby forming a gap 5 between the table edge 6 and the table side rail 3”. It is noted that the rail is lower than the patient support surface 2, so anything coupled to the rail would be coupled below the sterile field formed by the patient support surface 2. It is noted that “instructions” are directed towards printed matter with no functional or structural relation to the associated physical substrate and is therefore given no patentable weight (See MPEP 2111.05 “[O]nce it is determined that the limitation is directed to printed matter, [the examiner] must then determine if the matter is functionally or structurally related to the associated physical substrate, and only if the answer is ‘no’ is the printed matter owed no patentable weight”.).).
Re Claim 20, the combination of Malcolm and Uetake teaches:
The kit of claim 17 (detailed with respect to claim 17). 
Uetake further teaches:
wherein the cushion is slidably positionable along the rail, and wherein the instructions include further instructions to slidably position the cushion along the rail (at least Figs. 4-6 element 4. It is noted that “instructions” are directed towards printed matter with no functional or structural relation to the associated physical substrate and is therefore given no patentable weight (See MPEP 2111.05 “[O]nce it is determined that the limitation is directed to printed matter, [the examiner] must then determine if the matter is functionally or structurally related to the associated physical substrate, and only if the answer is ‘no’ is the printed matter owed no patentable weight”.).).
Claims 5, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Malcolm in view of Uetake, and further in view of Hall-Vandis US 5423093, hereinafter Hall-Vandis.
Re Claim 5, the combination of Malcolm and Uetake teaches:
The assembly of claim 1 (detailed with respect to claim 1). 
The combination of Malcolm and Uetake does not explicitly teach:
wherein the cushion includes one or more weakened zones that define cushion segments, the cushion segments being separable from one another at the weakened zones.
However, Hall-Vandis teaches:
wherein the cushion includes one or more weakened zones that define cushion segments, the cushion segments being separable from one another at the weakened zones (at least Figs. 4-5 element 20 and [Col. 5 lines 65-68 to Col. 6 lines 1-7] “individual tubes may be endwise abutted against each other and held in position by means of the Velcro strips”.).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the operating table assembly taught by the combination of Malcolm and Uetake with the cushion taught by Hall-Vandis because both are directed towards the same field of endeavor of mounted cushions and doing so would involve the use of a known technique (having weakened zones and separable as taught by Hall-Vandis) with a known device (operating table rail taught by the combination of Malcolm and Uetake) with predictable results. A person having ordinary skill in the art would have been motivated to do so because “In this way, they are conveniently adapted for storage and transport in small packages” (Hall-Vandis [Col. 5 lines 55-65]).
Re Claim 13, the combination of Malcolm and Uetake teaches:
The method of claim 10 (detailed with respect to claim 10).
The combination of Malcolm and Uetake does not explicitly teach:
wherein the cushion includes one or more weakened zones that define cushion segments, and further comprising separating at least two cushion segments from one another at the weakened zones.
However, Hall-Vandis teaches:
wherein the cushion includes one or more weakened zones that define cushion segments, and further comprising separating at least two cushion segments from one another at the weakened zones (at least Figs. 4-5 element 20 and [Col. 5 lines 65-68 to Col. 6 lines 1-7] “individual tubes may be endwise abutted against each other and held in position by means of the Velcro strips”.).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the operating table assembly taught by the combination of Malcolm and Uetake with the cushion taught by Hall-Vandis because both are directed towards the same field of endeavor of mounted cushions and doing so would involve the use of a known technique (having weakened zones and separable as taught by Hall-Vandis) with a known device (operating table rail taught by the combination of Malcolm and Uetake) with predictable results. A person having ordinary skill in the art would have been motivated to do so because “In this way, they are conveniently adapted for storage and transport in small packages” (Hall-Vandis [Col. 5 lines 55-65]).
Re Claim 19, the combination of Malcolm and Uetake teaches:
The kit of claim 17 (detailed with respect to claim 17). 
The combination of Malcolm and Uetake does not explicitly teach:
wherein the cushion includes one or more weakened zones that define cushion segments, and wherein the instructions include further instructions to separate cushion segments one from another at the weakened zones.
However, Hall-Vandis teaches:
wherein the cushion includes one or more weakened zones that define cushion segments, and wherein the instructions include further instructions to separate cushion segments one from another at the weakened zones (at least Figs. 4-5 element 20 and [Col. 5 lines 65-68 to Col. 6 lines 1-7] “individual tubes may be endwise abutted against each other and held in position by means of the Velcro strips”.).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the operating table assembly taught by the combination of Malcolm and Uetake with the cushion taught by Hall-Vandis because both are directed towards the same field of endeavor of mounted cushions and doing so would involve the use of a known technique (having weakened zones and separable as taught by Hall-Vandis) with a known device (operating table rail taught by the combination of Malcolm and Uetake) with predictable results. A person having ordinary skill in the art would have been motivated to do so because “In this way, they are conveniently adapted for storage and transport in small packages” (Hall-Vandis [Col. 5 lines 55-65]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GEORGE SUN/Examiner, Art Unit 3673
/NICHOLAS F POLITO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        3/22/2021